Exhibit 21 Subsidiaries of the Registrant Listed below are the major subsidiaries of the Company, each of which is in the consolidated financial statements of the Company and its Subsidiaries, and the percentage of ownership by the Company (or if indented, by the subsidiary under which it is listed).Subsidiaries omitted from the list would not, if aggregated, constitute a significant subsidiary: Jurisdiction of Securities Name of Subsidiary Incorporation Ownership Media General Communications, Inc. Delaware 100% Media General Operations, Inc. Delaware 100% Birmingham Broadcasting Co., Inc. Delaware 100% Birmingham Broadcasting (WVTM-TV), LLC Delaware 100% Blockdot, Inc. Texas 100% MGDT, Inc. Delaware 100% Media General Communications Holdings, LLC Delaware 100% NES II, Inc. Virginia 100% Professional Communications Systems, Inc. Florida 100% Virginia Paper Manufacturing Corp. Georgia 100%
